Interim Decision #2092

MATTER OF QUIJADA-COTO

In Deportation Proceedings
A-20008233
Decided by Board August 30, 1971
Adjustment of status to that of permanent resident pursuant to the provisions of the Act of November 2, 1966, is not available to the spouse of an
alien described in section 1 of the Act, where the alien himself has been
denied adjustment of status under the Act.

CHARGE :
Order: Act of 1952—Section 241 (a) (9) [8 U.S.C. 1251 (a) (9)]—Failed to
comply with nonimmigrant status.
ON BEHALF OF RESPONDENT: Gary H. Manulkin, Esquire
5228 East Whittier Boulevard
Los Angeles, California 90022

This is an appeal from an order of the special inquiry officer,
dated February 11, 1971, denying the respondent's motion to reopen the deportation proceedings to afford the respondent the opportunity to apply for adjustment of status to that of a permaient resident pursuant to the Act of November 2, 1966 (Public
law 89-732). The appeal will be dismissed.
The record indicates that the respondent, a native of El Salvalor, claims the benefit of the provisions of the Act of November
1966 by virtue of her status as the spouse of an alien described
section 1 of the Act.
The record indicates that the respondent's spouse is a native
nd citizen of Cuba, who was originally paroled into the United
tates on October 6, 1962. However, the record contains a special
iquiry officer's order rendered in connection with the spouse, Raid Portela Suarez, A-12854487, Los Angeles, dated March 26,
)69, denying his application for adjustment of status under Pub: Law 89-732 because of a narcotics conviction under 21 U.S.C.
6(a).
740

Interim Decision #2092
Section 1 of the Act of November 2, 1966 (Public Law 89-732)
provides that the provisions of the Act shall be applicable to the
spouse and child of any alien described in the Act, regardless of
their citizenship and place of birth, who are residing with such
alien in the United States.
After careful consideration, we conclude that Congress did not
intend to apply the benefits of the Act of November 2, 1966 to the
spouse of an alien described in the Act, when the alien himself
has been denied adjustment of status under the Act.
We agree with the decision of the special inquiry officer that
adjustment of status under the Act of November 2, 1966 is not
available to the respondent.
Hence, we agree with the special inquiry officer that reopening
the proceedings can serve no purpose. Accordingly, we will dismiss the appeal from the order denying the respondent's motion
to reopen. The following order will be entered.
ORDER: The appeal is dismissed.

741

